Citation Nr: 0520612	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  96-39 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased evaluation for hepatitis B and 
hiatal hernia, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION  

The veteran had active service from October 1970 to November 
1984, from February 1991 to March 1992, and from January 1997 
to October 1997.  The record indicates that the veteran also 
had service from November 2001 to November 2002; however, 
that service had not been, despite numerous requests to the 
Department of the Army, confirmed and documented by an 
official source.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The appeal will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on the part of the 
veteran.


REMAND

In July 1994, the veteran submitted a claim to the Waco, 
Texas, Regional Office (RO), of the Department of Veterans 
Affairs (VA), asking that service connection be granted for a 
hiatal hernia and that a compensable evaluation be assigned 
for the residuals of hepatitis B.  Both issues were denied in 
a rating action dated April 27, 1995.  A second rating action 
was issued in September 1995 - this action denied entitlement 
to a compensable evaluation for the residuals of hepatitis B 
and for service connection for a duodenal ulcer.  The veteran 
then submitted a notice of disagreement and a statement of 
the case was issued on these two issues.  Subsequently, the 
veteran perfected his appeal with respect to these two issues 
and not the issue involving a hiatal hernia.  

The veteran provided testimony before an RO hearing officer 
in August 1996.  During that hearing, the veteran claimed 
that he was suffering from a variety of symptoms that he 
attributed to his hepatitis but which also could be more 
correctly credited to a hiatal hernia.  

The veteran then submitted a claim in October 2000 asking 
that his claim for entitlement to service connection for a 
hiatal hernia be reopened.  Following that request, and after 
reviewing the veteran's records, the RO issued a rating 
decision in June 2001.  In that decision, the RO reopened and 
granted the veteran's request for service connection for a 
hiatal hernia.  However, when it issued its rating decision, 
it combined this disability with the veteran's service-
connected hepatitis.  The issue was classified as:

Hepatitis and hiatal hernia, status post 
Nissen fundoplication

The RO then provided the following disability evaluations 
pursuant to Diagnostic Codes 7345 and 7346, of 38 C.F.R. Part 
4.

0 % from 05/11/1988
10 % from 01/28/1993
100 % from 07/12/1994 (38 C.F.R. § 4.30)
10 % from 09/01/1994

The claim was subsequently forwarded to the Board.  In 
November 2001, the veteran provided testimony via a video 
conference before the undersigned Veterans Law Judge 
designated by the Chairman to conduct that hearing.  
38 U.S.C.A. 
§ 7107(c) (West 2002).  Prior to the hearing, the veteran 
informed the Veterans Law Judge that he was withdrawing his 
appeal with respect to service connection for a duodenal 
ulcer.  A transcript of the hearing has been produced and is 
included in the claims folder for review.

During the hearing before the Board, the veteran stated that 
he was suffering from fatigue, which he attributed to his 
hepatitis.  He further stated that he had gastritis and 
heartburn, along with other symptoms he believed were related 
to the hiatal hernia.  

After the Board received the testimony of the veteran, the 
Board, in February 2002, sought to develop the claim 
internally pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
Nevertheless, in May 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) issued 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  In the case, the Federal 
Circuit Court invalidated portions of the Board's development 
regulation package.  The Federal Circuit Court further stated 
that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
claim was remanded to the RO in December 2003 in order to 
afford the veteran a VA examination.  Following VA 
examination, a 10 percent evaluation was continued in a 
supplemental statement of the case for hepatitis B and hiatal 
hernia.  

On further review of the claims folder, it is the 
determination of the Board that the claim must once again be 
returned to the RO.  The purpose of the remand is to correct, 
what the Board believes to be, are procedural and notice 
problems in previous rating decisions.  

The Board notes that the provisions of 38 C.F.R. § 4.114 
(2004) states that ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will 
not be combined with each other.  In other words, separate 
disability ratings should be assigned for the residuals of 
hepatitis B and the hiatal hernia.  As such, the RO must 
separate these two disorders and assign separate disability 
evaluations even if it means that one of the disorders is 
assigned a noncompensable evaluation.  Additionally, the RO 
must review its previous actions, specifically the June 2001 
rating decision, and correct any staged ratings that it has 
previously documented.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should determine whether or 
not separate disability ratings should be 
assigned for the residuals of hepatitis B 
and the hiatal hernia pursuant to the 
provisions of 38 C.F.R. § 4.114 (2004) 
under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 
inclusive.  As such, the RO must assign 
these two disorders separate disability 
evaluations even if it means that one of 
the disorders is assigned a 
noncompensable evaluation.  Additionally, 
the RO must review its previous actions, 
specifically the June 2001 rating 
decision, and correct any staged ratings 
that it has previously documented.  If 
the RO rates the veteran's disabilities 
jointly, a citation to the pertinent law 
and regulation supporting the 
determination to rate them together must 
be provided.  

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an increased evaluation for a hiatal 
hernia.  (The Board notes that the 
veteran's testimony at a video conference 
hearing at the RO before the undersigned 
Veterans Law Judge in November 2001 is 
accepted as a notice of disagreement with 
respect to this issue).  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the veteran and his 
accredited representative the requisite 
period of time for a response.

3.  After the above has been 
accomplished, the RO must once again 
review the entire record and ensure all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. 
§ 3.159 (2004), as well as VAOPGCPREC 7-
2004, is fully satisfied.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

Thereafter, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
regarding an increased rating for hepatitis B.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue(s) currently on appeal.  
The RO should ensure that it includes both the old and new 
rating criteria used when evaluating disabilities rated 
pursuant to 38 C.F.R. § 4.114 (2000) and (2004).  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

